DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

With respect to claims 1, 9 and 15, the closest prior art Zalevsky (PGPUB 20070236769) in view of Portney (USPAT 6210005 of record), fails to disclose in combination with all of the other elements of the claim wherein the second pattern being a modification of the first pattern at a same area of the given side of the ophthalmic lens and wherein the second pattern alters the periodicity of the first pattern. Modification of Zalevsky in view of Portney to include the second pattern modifying the periodicity of the first pattern on the surface of the lens would require additional design steps to include the calculations necessary to result in a usable lens that corrected halo. Such calculations require the creation of functional representation of a second wave pattern that can not only be added to the first pattern but that also does so in such a way as to preserve, or create, prescriptive correction while improving image aberration due to halo. Such calculations are not taught in the prior art and are not within the capability of one having ordinary skill in the art. Further, producing such calculations would require a large amount of research and experimentation. While the general adding and subtracting of waveform patterns is known, it is another step altogether to creatively produce a first function, a second function and then combine .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.